--------------------------------------------------------------------------------

 
Exhibit 10.3

 
 
LICENSED AND DEVELOPED WORKS AGREEMENT
AGREEMENT #PDSC-99-1146

 
 
This Agreement dated as of April 1, 1999 (“Effective Date”), between
International Business Machines Corporation, a New York corporation, having a
place of business at 6300 Diagonal Highway, Boulder, Colorado 80301 (“Buyer”)
and Pacific Decision Sciences Corporation, a California corporation, having a
place of business at 12341 Newport Avenue, Suite C100, Santa Ana, California
92705 (“Supplier”), establishes the basis for a multinational procurement
relationship under which Supplier will provide Buyer the Deliverables and
Services described in SOWs issued under this Agreement.
 
1.0 Definitions:
“Affiliates” means entities that control, are controlled by, or are under common
control with a party to this Agreement.
“Agreement” means this agreement and any relevant statements of Work (“SOW”),
Work Authorizations (“WA”), Participation Attachments (“PA”), and other
attachments or appendices specifically referenced in this Agreement.
“Appearance Design” means the appearance presented by an object, formed in
hardware or by software, that creates a visual impression on an observer.
Appearance Design refers to the ornamental and not the functional aspects of the
object.
“Buyer” means either IBM or one of its Affiliates which has signed a PA.
“Buyer Personnel” means agents, employees or contractors engaged by Buyer.
“Code” means computer programming code, including both “Object Code” (computer
programming code substantially in binary form that is directly executable by a
computer after processing, but without compilation, or assembly) and “Source
Code” (computer programming code that may be displayed in a form readable and
understandable by a programmer of ordinary skill, excluding Object Code).
“Deliverable” means any item that Supplier prepares for or provides to Buyer as
described in a SOW, Deliverables include Developed Works, Licensed Works,
Preexisting Materials, and Tools.
“Derivative Work” means a work that is based on an underlying work and that
would be a copyright infringement if prepared without the authorization of the
copyright owner of the underlying work.
“Developed Works” means Deliverables including their Externals, developed in the
performance of this Agreement that Buyer will own, and does not include Licensed
Works, Preexisting Materials, Tools, or items specifically excluded in a SOW.
“Enhancements” means changes or additions, other than Error Corrections, to the
Licensed Work. If an Enhancement adds substantial value to the Licensed Work and
is offered to customers for an additional charge it will be considered a “Major
Enhancement”, and all other Enhancements, including those that support new
releases of operating systems and devices, will be considered “Basic
Enhancements”.
“Error Corrections” means revisions that correct errors and deficiencies
(collectively referred to as “errors”) in the Licensed Work.
“Externals” means any pictorial, graphic, or audiovisual works generated by
execution of code and any programming interfaces, languages or protocols
implemented in code to enable interaction with other computer programs or end
users. Externals do not include the code that implements them.
“Invention” means any ideas, designs, concepts, techniques, inventions,
discoveries or improvements, whether or not patentable, conceived or reduced to
practice by Supplier or Supplier Personnel in performance of this Agreement
“Joint Inventions” means Inventions made by Supplier or Supplier Personnel with
Buyer Personnel.
“Licensed Work” is any material described in or that conforms to the Description
of Licensed Work in the relevant SOW and includes Code, associated
documentation, Externals, Error Corrections, and Enhancements.
“Participation Attachment” or “PA” means an agreement signed by an Affiliate or
Affiliates which incorporates by reference the terms and conditions in this
agreement, any relevant SOW, and other attachments or appendices specifically
referenced in the PA.
“Preexisting Materials” means items including their Externals, contained within
a Deliverable, in which the copyrights are owned by a third party or that
Supplier prepared or had prepared outside the scope of this Agreement.
Preexisting Materials exclude Tools, but may include material that is created by
the use of Tools.
“Prices” means the agreed upon payments and currency for Deliverables and
Services, including all applicable fees, royalty payments and taxes, as
specified in the relevant SOW.
“Products” means an offering to customers or other users, whether or not branded
by Buyer or its Affiliates, that includes the Licensed Work or a Derivative Work
of a Licensed Work.
“Services” means work that Supplier performs for Buyer as described in a SOW.
“Statement of Work” or “SOW” means any document attached to or included in this
Agreement which describes the Deliverables and Services, including any
requirements, specifications or schedules.
“Supplier” means either Supplier or one of its Affiliates which has signed a PA.
“Supplier Personnel” means agents, employees or subcontractors engaged by
Supplier.
“Tools” means not commercially available software, and their Externals, required
for the development, maintenance or implementation of a software Deliverable.
 
 
 
 
 

--------------------------------------------------------------------------------

Licensed & Developed Works Agreement #PDSC-99-1146
LDWAR3 (03/30/99) Modified
 1 of 7
Form Release: 8/98
Revision: 2/99


--------------------------------------------------------------------------------



 
LICENSED AND DEVELOPED WORKS AGREEMENT
AGREEMENT #PDSC-99-1146

 
“Work Authorization” or “WA” means Buyer’s authorization in either electronic or
tangible form for Supplier to conduct transactions under this Agreement (i.e., a
purchase order, bill of lading, or other Buyer designated document). A SOW is a
WA only if designated as such in writing by Buyer.
 
2.0  Statement of Work
 
2.1 Licensed Works
Supplier will deliver to Buyer: (i) one complete copy of the Licensed Work
described in the relevant SOW; (ii) a completed Certificate of Originality in
the form specified in the SOW with the Licensed Work and with each Enhancement
to the Licensed Work; (iii) complete copies of all Tools, including updates to
Tools as soon as practicable; and (iv) a complete list of all commercially
available software required for the development, maintenance or implementation
of a software Deliverable, including updates to the list as soon as practicable.
 
2.2 Additional Deliverables
Supplier will provide the Deliverables and Services as specified in the relevant
SOW only when specified in a WA. Supplier will begin work only after receiving
written authorization from Buyer. Buyer may request changes to a SOW and
Supplier will submit to Buyer the impact of such changes. Changes accepted by
Buyer will be specified in an amended SOW or change order signed by both
parties.
 
2.3 Enhancements and Error Corrections
Supplier will provide to Buyer, at no charge, Basic Enhancements and Error
Corrections for the Licensed Work beginning when Buyer accepts the Licensed Work
and continuing for the Error Correction Warranty Period identified in the SOW.
Supplier will also provide to Buyer, at no charge, Major Enhancements to the
Licenced Work beginning when Buyer accepts the Licensed Work and continuing for
the Major Enhancements Warranty Period identified in the SOW. After that period,
Supplier will offer to Buyer within sixty (60) days of availability Major
Enhancements to the Licensed Work that Supplier creates or authorizes others to
create at terms no less favorable than those offered to Supplier’s most favored
customers. If Buyer accepts Supplier’s offer, Buyer will amend the relevant SOW
to include such charges, terms and conditions, and the Major Enhancements will
become part of the Licensed Work.
 
3.0 Term and Termination
 
3.1 Term
Deliverables and Services acquired by Buyer on or after the Effective Date will
be covered by this Agreement. This Agreement will remain in effect until
terminated.
 
3.2 Termination of this Agreement
Either party may terminate this Agreement, without any cancellation charge, for
a material breach of the Agreement by the other party or if the other party
becomes insolvent or files or has filed against it a petition in bankruptcy
(“Cause”), to the extent permitted by law. Such termination will be effective at
the end of a thirty (30) day written notice period if the Cause remains uncured.
Either party may terminate this Agreement without Cause when there are no
outstanding SOWs or WAs.
 
3.3 Termination of a SOW or WA
Buyer may terminate a SOW or a WA with or without Cause. Upon termination, in
accordance with Buyer’s written direction, Supplier will immediately: (i) cease
work; (ii) prepare and submit to Buyer an itemization of all completed and
partially completed Deliverables and Services: (iii) deliver to Buyer
Deliverables satisfactorily completed up to the date of termination at the
agreed upon Prices in the relevant SOW; and (iv) deliver upon request any work
in process. In the event Buyer terminates without Cause, Buyer will compensate
Supplier for the actual and reasonable expenses incurred by Supplier for work in
process up to and including the date of termination, provided such expenses do
not exceed the Prices.
 
3.4 Effect of Termination
Termination of this Agreement or a SOW will not affect any licenses granted in
the Licensed Work or Tools delivered or due to Buyer prior to the effective date
of termination or Supplier’s obligation to provide Basic Enhancements and Error
Corrections. In the event of termination for Cause, Buyer will not be obligated
to make any payments due on or after the effective date of termination, other
than royalty payments incurred, if any.
 
4.0 Pricing
Supplier will provide Deliverables and Services to Buyer for the Prices. Except
for pre-approved expenses specified in the
 
 
 
 

--------------------------------------------------------------------------------

Licensed & Developed Works Agreement #PDSC-99-1146
LDWAR3 (03/30/99) Modified
 2 of 7
Form Release: 8/98
Revision: 2/99


--------------------------------------------------------------------------------



 
LICENSED AND DEVELOPED WORKS AGREEMENT
AGREEMENT # PDSC -99-1146

 
relevant SOW, the Prices for Deliverables and Services specified in a WA and
accepted by Buyer will be the only amount due to Supplier from Buyer.
 
5.0 Payments and Acceptance
 
5.1 Acceptance
Payment of royalties or invoices will not be deemed acceptance of Deliverables
or Services, but rather such Deliverables or Services will be subject to
inspection, test and rejection in accordance with the acceptance or completion
criteria as specified in the relevant SOW. Buyer may, at its option, either
reject Deliverables or Services that do not comply with the acceptance or
completion criteria for a refund, or require Supplier, upon Buyer’s written
instruction, to repair or replace such Deliverables or re-perfom such Services,
without charge and in a timely manner.
 
5.2 Royalty Payments
Royalties for Licensed Works will be specified in the relevant SOW. Buyer may
suspend payments to Supplier for a Licensed Work if Supplier does not provide a
properly completed Certificate of Originality. Payment will resume upon Buyer’s
receipt of an acceptable Certificate. If Supplier fails to perform any of its
obligations, Buyer may reduce any amounts due Supplier by an amount equal to the
value not received, or have Supplier reimburse Buyer for the value not received.
 
5.3 Royalty Calculations
Royalties, if any, are paid against revenue recorded by Buyer for a royalty
payment quarter. Payment will be made by the last day of the second calendar
month following the royalty payment quarter. All payments will be made in U.S.
dollars. Payments based on foreign revenue will be converted to U.S. dollars on
a monthly basis at the rate of exchange published by Reuters Financial Service
on approximately the same day each month. Terms for payment of any non-royalty
payments will be specified in the relevant SOW or WA.
 
5.4 Exceptions to Royalty Payment Obligations
Buyer has no royalty obligation for: (a) the Licensed Work or its Derivative
Works used for: (i) Buyer’s or Buyer Personnel’s internal use; (ii) development,
maintenance or support activities conducted by Buyer or Buyer Personnel; (iii)
marketing demonstrations, customer testing or trial periods (including early
support, prerelease, encrypted or locked sampler distributions not resulting in
a license for full productive use, or other similar programs), Product training
or education; or (iv) backup and archival purposes; (b) a copy of the Product
installed by a licensed end user on an alternate work station (e.g., home
terminal or laptop), provided the end user may not use the Product on both work
stations at the same time; (c) the Licensed Work (or a functionally equivalent
work) that becomes available generally to third parties without a payment
obligation; (d) documentation provided with, contained in, or derived from the
Licensed Work; (e) Error Corrections or Basic Enhancements; (f) warranty
replacement copies of the Product; and (g) Externals.
 
6.0 Electronic Commerce
 
The parties will conduct transactions using an electronic commerce approach
under which the parties will electronically transmit and receive legally binding
purchase and sale obligations (“Documents”), including electronic credit entries
transmitted by Buyer to the Supplier account specified in the relevant SOW. Each
party, at its own expense, will provide and maintain the equipment, software,
services and testing necessary for it to effectively and reliably transmit and
receive such Documents. Either party may use a third party services provider for
network services, provided the other party is given sixty (60) days prior
written notice of any changes to such services. A Document will be deemed
received upon arrival at the receiving party’s mailbox or Internet address and
the receiving party will promptly send an acknowledgment of such receipt. The
receiving party will promptly notify the originating party if a Document is
received in an unintelligible form, provided that the originating party can be
identified. In the absence of such notice, the originating party’s record of the
contents of such Document will prevail. Each party will authenticate Documents
using a digital signature or User ID, as specified by Buyer, and will maintain
security procedures to prevent its unauthorized use.
 
7.0 Ongoing Warranties
 
Supplier makes the following ongoing representations and warranties: (i) it has
the right to enter into this Agreement and its performance of this Agreement
will not violate the terms of any contract, obligation, law, regulation or
ordinance to which it is or becomes subject; (ii) no claim, lien, or action
exists or is threatened against Supplier that would interfere with Buyer’s
rights under this Agreement; (iii) Deliverables are safe for any use consistent
with and will comply with the warranties, specifications and requirements in
this Agreement; (iv) Services will be performed using reasonable care and skill
and in accordance with the
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Licensed & Developed Works Agreement # PDSC-99-1146
LDWAR3 (03/30/99) Modified
3 of 7
Form Release: 8/98
Revision: 2/99
 
 
 


--------------------------------------------------------------------------------




 
LICENSED AND DEVELOPED WORKS AGREEMENT
AGREEMENT # PDSC-99-1146

 
relevant SOW; (v) Deliverables and Services which interact in any capacity with
date data are Year 2000 ready such that when used in accordance with their
associated documentation they are capable of correctly processing, providing,
receiving and displaying date data, as well as exchanging accurate date data
with all products with which the Deliverables or Services are intended to be
used within and between the twentieth and twenty-first centuries; vi)
Deliverables will be tested for, and do not contain, harmful code; (vii)
Deliverables and Services do not infringe any privacy, publicity, reputation or
intellectual property right of a third party; and (viii) all authors have agreed
not to assert their moral rights (personal rights associated with authorship of
a work under applicable law) in the Deliverables, to the extent permitted by
law.
THE WARRANTIES AND CONDITIONS IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER
WARRANTIES AND CONDITIONS, EXPRESS OR IMPLIED, INCLUDING THOSE WARRANTIES OR
CONDITIONS OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE.
 
8.0 Delivery
 
Deliverables or Services will be delivered as specified in the relevant SOW. If
Supplier cannot comply with a delivery commitment, Supplier will promptly notify
Buyer of a revised delivery date and Buyer may: (i) cancel without charge
Deliverables or Services not yet delivered; (ii) procure such Deliverables or
Services elsewhere and charge Supplier the cost differential; and (iii) exercise
all other remedies provided at law, in equity and in this Agreement.
 
9.0 Intellectual Property
 
9.1 Licensed Works
Supplier grants Buyer the rights in the Licensed Works as specified in the
relevant SOW. Subject to Supplier’s ownership of the Licensed Work and Tools,
Buyer will own any Derivative Works it creates.
 
9.2 Work Made for Hire
All Developed Works belong exclusively to Buyer and are works made for hire. If
any Developed Works are not considered works made for hire owned by Buyer by
operation of law, Supplier assigns the ownership of copyrights in such works to
Buyer.
 
9.3 Preexisting Materials
Supplier will not include any Preexisting Materials in any Deliverable other
than a Licensed Work unless they are listed in the relevant SOW. Supplier grants
Buyer a nonexclusive, worldwide, perpetual, irrevocable, paid-up, license to
prepare and have prepared Derivative Works of Preexisting Materials and to use,
have used, execute, reproduce, transmit, display, perform, transfer, distribute,
and sublicense Preexisting Materials or their Derivative Works, and to grant
others the rights granted in this Subsection.
 
9.4 Tools
Supplier will not include Tools in Deliverables unless they are listed in the
relevant SOW. Supplier grants Buyer a nonexclusive, worldwide, perpetual,
irrevocable, paid-up, license to prepare and have prepared Derivative Works of
Tools, and to use, have used, execute, reproduce, transmit, display and perform
Tools or their Derivative Works.
 
9.5 Invention Rights
Supplier will promptly provide to Buyer a complete written disclosure for each
Invention which identifies the features or concepts which Supplier believes to
be new or different. Inventions are owned by Supplier, except for Joint
Inventions and Inventions relating to an Appearance Design. Supplier grants to
Buyer an irrevocable, nonexclusive, worldwide, perpetual paid-up license under
these Inventions (including any patent applications filed on or patents issued
claiming Inventions). The license scope is to make, have made, use, have used,
sell, license or transfer items and to practice and have practiced methods.
Supplier assigns to Buyer all Inventions, and patents issuing on them, relating
to an Appearance Design.
 
9.6 Joint Invention Rights
The parties will jointly own all Joint Inventions and resulting patents. Either
party may license others under Joint Inventions (including any patent
applications filed on or patents issued claiming Joint Inventions) without
accounting to or consent from the other.
 
9.7 Perfection of Copyrights
Upon request, Supplier will provide to Buyer a “Certificate of Originality” or
equivalent documentation to verify authorship of Deliverables. Supplier will
confirm assignment of copyright for Developed Works using the “Confirmation of
Assignment of Copyright” form and will assist Buyer in perfecting such
copyrights. Supplier will be responsible for registration, maintenance and
enforcement of copyrights for Licensed Works and Preexisting Materials. If
Supplier does not register a copyright in
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Licensed & Developed Works Agreement # PDSC-99-1146
LDWAR3 (03/30/99) Modified
4 of 7
Form Release: 8/98
Revision: 2/99
 
 
 


--------------------------------------------------------------------------------



LICENSED AND DEVELOPED WORKS AGREEMENT
AGREEMENT #PDSC-99-1146
 
Licensed Works or Preexisting Materials, Supplier authorizes Buyer to act as its
agent in the copyright registration of such Licensed Works or Preexisting
Materials.
 
9.8 Perfection of Invention Rights
Supplier will identify all countries in which it will seek patent protection for
each Invention. Supplier authorizes Buyer to act as its agent in obtaining
patent protection for the Inventions in countries where Supplier does not seek
patent protection. Supplier will, at Buyer’s expense, assist in the filing of
patent applications on Inventions and have required documents signed.
 
9.9 Names and Trademarks
Except to the extent permitted by local law, neither party shall have the right
to use the trademarks, trade names or logos of the other party in connection
with any product, promotion or publication without the prior written approval of
the other party.
 
10.0 Indemnification
 
10.1 General Indemnification
Supplier will defend, hold harmless and indemnify, including attorney’s fees,
Buyer and Buyer Personnel against claims that arise or are alleged to have
arisen as a result of negligent or intentional acts or omissions of Supplier or
Supplier Personnel or breach by Supplier of any term of this Agreement.
 
10.2 Intellectual Property Indemnification
Supplier will defend, or at Buyer’s option cooperate in the defense of, hold
harmless and indemnify, including attorney’s fees, Buyer and Buyer Personnel
from claims that Supplier’s Deliverables or Services infringe the intellectual
property rights of a third party. If such a claim is or is likely to be made,
Supplier will, at its own expense, exercise the first of the following remedies
that is practicable: (i) obtain for Buyer the right to continue to use, sell and
license the Deliverables and Services consistent with this Agreement; (ii)
modify Deliverables and Services so they are non-infringing and in compliance
with this Agreement; (iii) replace the Deliverables and Services with
non-infringing ones that comply with this Agreement; or (iv) at Buyer’s request,
accept the cancellation of infringing Services and the return of infringing
Deliverables and refund any amount paid.
 
10.3 Exceptions to Indemnification
Supplier will have no obligation to indemnify Buyer or Buyer Personnel for
claims that Supplier’s Deliverables or Services infringe the intellectual
property rights of a third party to the extent such claims arise as a result of
Supplier’s implementation of a Buyer originated design or Buyer’s modification
of the Deliverables.
 
11.0 Limitation of Liability
In no event will Buyer be liable to Supplier for any lost revenues, lost
profits, incidental, indirect, consequential, special or punitive damages.
 
12.0 Supplier and Supplier Personnel
 
Supplier is an independent contractor and this Agreement does not create an
agency relationship between Buyer and Supplier or Buyer and Supplier Personnel.
Buyer assumes no liability or responsibility for Supplier Personnel. Supplier
will: (i) ensure it and Supplier Personnel are in compliance with all laws,
regulations, ordinances, and licensing requirements; (ii) be responsible for the
supervision, control, compensation, withholdings, health and safety of Supplier
Personnel; (iii) ensure Supplier Personnel performing Services on Buyer’s
premises comply with the On Premises Guidelines; and (iv) inform Buyer if a
former employee of Buyer will be assigned work under this Agreement, such
assignment subject to Buyer approval.
 
13.0 Insurance
 
Supplier will maintain at its expense: (i) comprehensive general or public
liability insurance with a minimum limit per occurrence or accident of
$1,000,000 (or local currency equivalent); (ii) workers’ compensation or
employer’s liability as required by local law, such policies waiving any
subrogation rights against Buyer; and (iii) automobile liability insurance as
required by local statute but not less than $1,000,000 (or local currency
equivalent) if a vehicle will be used in the performance of this Agreement.
Insurance required under this Subsection will name Buyer as an additional
insured with respect to Buyer’s insurable interest, will be primary or
non-contributory regarding insured damages or expenses, and will be purchased
from insurers of sound internationally recognized financial standing.
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Licensed & Developed Works Agreement #PDSC-99-1146
LDWAR3 (03/30/99) Modified
5 of 7
Form Release: 8/98
Revision: 2/99


--------------------------------------------------------------------------------



LICENSED AND DEVELOPED WORKS AGREEMENT
AGREEMENT #PDSC-99-1146
 
14.0 General
 
14.1 Amendments
This Agreement may only be amended by a writing specifically referencing this
Agreement which has been signed by authorized representatives of the parties.
 
14.2 Assignment
Neither party will assign their rights or delegate or subcontract their duties
under this Agreement to third parties or affiliates without the prior written
consent of the other party, such consent not to be withheld unreasonably, except
that Buyer may assign this Agreement in conjunction with the sale of a
substantial of its business utilizing this Agreement. Any unauthorized
assignment of this Agreement is void.
 
14.3 Choice of Law and Forum; Waiver of Jury Trial; Limitation of Action
This Agreement and the performance of transactions under this Agreement will be
governed by the laws of the country where the Buyer entering into the relevant
Agreement or PA is located, except that the laws of the State of New York
applicable to contracts executed in and performed entirely within that State
will apply if any part of the transaction is performed within the United States.
The parties expressly waive any right to a jury trial regarding disputes related
to this Agreement. Unless otherwise provided by local law without the
possibility of contractual waiver or limitation, any legal or other action
related to a breach of this Agreement must be commenced no later than two (2)
years from the date on which the cause of action arose.
 
14.4 Communications
All communications between the parties regarding this Agreement will be
conducted through the parties’ representatives as specified in the relevant SOW.
 
14.5 Counterparts
This Agreement may be signed in one or more counterparts, each of which will be
deemed to be an original and all of which when taken together will constitute
the same agreement. Any copy of this Agreement made by reliable means is
considered an original.
 
14.6 Exchange of Information
Unless required otherwise by law, all information exchanged by the parties will
be considered non-confidential. If the parties require the exchange of
confidential information, such exchange will be made under a confidentiality
agreement. The parties will not publicize the terms or conditions of this
Agreement in any advertising, marketing or promotional materials except as may
be required by law, provided the party publicizing obtains any confidentiality
treatment available. Supplier will use information regarding this Agreement only
in the performance of this Agreement. For any business personal information
relating to Supplier Personnel that Supplier provides to Buyer, Supplier has
obtained the agreement of the Supplier Personnel to release the information to
Buyer and to allow Buyer to use such information in connection with this
Agreement.
 
14.7 Freedom of Action
This Agreement is nonexclusive and either party may design, develop,
manufacture, acquire or market competitive products or services. Buyer will
independently establish prices for resale of Deliverables or Services and is not
obligated to announce or market any Products or Services and does not guarantee
the success of its marketing efforts, if any.
 
14.8 Force Majeure
Neither party will be in default or liable for any delay or failure to comply
with this Agreement due to any act beyond the control of the affected party,
excluding labor disputes, provided such party immediately notifies the other.
 
14.9 Obligations of Affiliates
Affiliates will acknowledge acceptance of the terms and conditions of this
Agreement through the signing of a PA before conducting any transaction under
this Agreement.
 
14.10 Prior Communications and Order of Precedence
This Agreement replaces any prior oral or written agreements or other
communication between the parties with respect to the subject matter of this
Agreement, excluding any confidential disclosure agreements. In the event of any
conflict in these documents, the order of precedence will be: (i) the quantity,
payment and delivery terms of the relevant WA; (ii) the relevant SOW; (iii) the
relevant PA; (iv) this agreement; and (v) the remaining terms of the relevant
WA.
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Licensed & Developed Works Agreement #PDSC-99-1146
LDWAR3 (03/30/99) Modified
6 of 7
Form Release: 8/98
Revision: 2/99


--------------------------------------------------------------------------------



 
LICENSED AND DEVELOPED WORKS AGREEMENT
AGREEMENT #PDSC-99-1146

 
14.11 Record Keeping and Audit Rights
Supplier will maintain (and provide to Buyer upon request) relevant accounting
records to support invoices under this Agreement and proof of required permits
and professional licenses, for a period of time as required by local law, but
not for less than three (3) years following completion or termination of the
relevant SOW. All accounting records will be maintained in accordance with
generally accepted accounting principles.
 
14.12 Severability
If any term in this Agreement is found by competent judicial authority to be
unenforceable in any respect, the validity of the remainder of this Agreement
will be unaffected, provided that such unenforceability does not materially
affect the parties’ rights under this Agreement.
 
14.13 Survival
The provisions set forth in the following Sections and Subsections of this
Agreement will survive after termination of this Agreement and will remain in
effect until fulfilled: “Ongoing Warranties”, “Intellectual Property”,
“Indemnification”, “Limitation of Liability”, “Record Keeping and Audit Rights”,
“Choice of Law and Forum; Waiver of Jury Trial; Limitation of Action”, “Exchange
of Information”, and “Prior Communications and Order of Precedence”.
 
14.14 Waiver
An effective waiver under this Agreement must be in writing signed by the party
waiving its right. A waiver by either party of any instance of the other party’s
noncompliance with any obligation or responsibility under this Agreement will
not be deemed a waiver of subsequent instances.
 
 
 
 
 
 
ACCEPTED AND AGREED TO:
 
ACCEPTED AND AGREED TO:
 
 
PACIFIC DECISION SCIENCES
CORPORATION
 
INTERNATIONAL BUSINESS MACHINES CORPORATION
 
 
By: 
-s- Hark M. Vasa [d6874701.jpg]
 
By: 
 
 
Authorized Signature
 
 
Authorized Signature
 
 
 
 
 
Hark Vasa
 
Richard J. Couture
Printed Name
 
Printed Name
 
 
 
President
 
Contract Administrator
Title
 
Title
 
 
 
March 31, 1999
 
 
Date
 
Date


 
 
 
 
 
 
 
Licensed & Developed Works Agreement #PDSC-99-1146
LDWAR3 (03/30/99) Modified
 7 of 7
Form Release: 8/98
Revision: 2/99
